United States Court of Appeals

                                FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 95-1480
                                     ___________


United States of America,                 *
                                          *
              Appellee,                   *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    District of Nebraska.
Long Son Nguyen,                          *
                                          *          [Unpublished]
              Appellant.                  *

                                     ___________

                      Submitted: March 18, 1997

                            Filed: March 24, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Long Son Nguyen appeals the 36-month sentence imposed by the district
court1   after   he   pleaded    guilty   to   counterfeit-credit-card   offenses.
Stating he found no reversible error, counsel filed a brief pursuant to
Anders v. California, 386 U.S. 738 (1967), and was granted leave to
withdraw.     Nguyen was given an opportunity to file a supplemental brief,
but did not do so.     Our review of the record has revealed no nonfrivolous
issue for appeal.     See Penson v. Ohio, 488 U.S. 75, 80 (1988).


     Accordingly, the judgment of the district court is affirmed.




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-